UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7760


TERRELL MCCOY,

                  Plaintiff – Appellant,

          v.

AMY   ENLOE,      Nurse-Doctor;  CATHY JONES,   Nurse Perry
Correctional     Institution; DEBORAH MURRELL, Nurse Perry
Correctional     Institution; MICHAEL MCCALL, Warden Perry
Correctional     Institution; VICTORIA BALOGUN, Nurse Perry
Correctional     Institution; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:09-cv-02958-RMG)


Submitted:   June 28, 2011                  Decided:   July 13, 2011


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell McCoy, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrell      McCoy     appeals   the    district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983   (2006)     complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for     the   reasons     stated     by   the    district     court.

McCoy v. Enloe, No. 9:09-cv-02958-RMG (D.S.C. Nov. 30, 2010).

We deny McCoy’s motion for a transcript at government expense

and dispense      with     oral    argument    because    the   facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2